UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 7, 2014 Dominion Resources, Inc. (Exact Name of Registrant as Specified in Its Charter) Virginia (State or other jurisdiction of incorporation) 001-08489 (Commission File Number) 54-1229715 (IRS Employer Identification No.) 120 Tredegar Street Richmond, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (804) 819-2000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 7, 2014, at the 2014 Annual Meeting of Shareholders of Dominion Resources, Inc. (“Dominion”), shareholders approved the 2014 Incentive Compensation Plan. A description of this plan is set forth in Dominion’s definitive proxy statement filed with the U.S. Securities and Exchange Commission on March 26, 2014 and is qualified in its entirety by reference to the full text of the plan, a copy of which is filed as Exhibit 10.1 to this Form 8-K. Item 5.07.Submission of Matters to a Vote of Security Holders Our Annual Meeting of Shareholders was held on May 7, 2014.Results of items presented for voting are listed below. The following nominees were elected to the Board of Directors for a one-year term or until next year’s annual meeting:William P. Barr, Peter W. Brown, Helen E. Dragas, James O. Ellis, Jr., Thomas F. Farrell II, John W. Harris, Mark J. Kington, Pamela J. Royal, Robert H. Spilman, Jr., Michael E. Szymanczyk, and David A. Wollard. The votes cast with respect to all of the nominees presented at the annual meeting were as follows: Nominee Votes For Votes Against Votes Abstained Broker Non-vote William P. Barr Peter W. Brown Helen E. Dragas James O. Ellis, Jr. Thomas F. Farrell II John W. Harris Mark J. Kington Pamela J. Royal Robert H. Spilman, Jr. Michael E. Szymanczyk David A. Wollard The appointment of Deloitte & Touche LLP as our independent auditors for 2014 was ratified by shareholders as follows: Votes For Votes AgainstVotes Abstained 3,367,932 Shareholders approved an advisory vote on approval of executive compensation (“say on pay”).The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote Shareholders approved the 2014 Incentive Compensation Plan.The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote A shareholder proposal requesting the Company require senior executives to hold a significant portion of stock obtained through executive pay plans until normal retirement age was not approved.The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote A shareholder proposal requesting the Company to provide a report on the financial risks to Dominion posed by climate change was not approved.The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote A shareholder proposal requesting the Company to provide a report on methane emissions was not approved.The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote A shareholder proposal requesting the Company to provide a report on lobbying was not approved.The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote A shareholder proposal requesting the Company to provide a report on environmental and climate change impacts of biomass was not approved.The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote A shareholder proposal requesting the Company adopt quantitative goals for reducing greenhouse gas emissions was not approved.The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote Item 9.01 Financial Statements and Exhibits Exhibit 2014 Incentive Compensation Plan, effective May 7, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOMINION RESOURCES, INC. Registrant /s/ Carter M. Reid Carter M. Reid Senior Vice President - Chief Administrative and Compliance Officer and Corporate Secretary Date:May 7, 2014
